 

Exhibit 10.1

AMENDMENT AND WAIVER

TO

CREDIT AND GUARANTY AGREEMENT

This AMENDMENT AND WAIVER TO CREDIT AND GUARANTY AGREEMENT (this “Amendment”) is
dated as of March 13, 2014 and is entered into by and among OZ MANAGEMENT LP, a
Delaware limited partnership (“Borrower”), the GUARANTORS listed on the
signature pages hereto (together with Borrower, the “Credit Parties”), GOLDMAN
SACHS LENDING PARTNERS LLC, as Administrative Agent (together with its permitted
successors in such capacity, “Administrative Agent”), and the LENDERS listed on
the signature pages hereto, and is made with reference to the Credit Agreement,
dated as of November 15, 2011 (as amended, amended and restated, supplemented or
otherwise modified through the date hereof, the “Credit Agreement”), among
Borrower, the Guarantors, Administrative Agent, the Collateral Administrative
Agent, the Lenders and the other parties thereto. Capitalized terms used herein
without definition shall have the same meanings herein as set forth in the
Credit Agreement (as modified by this Amendment).

RECITALS

WHEREAS, Och-Ziff Capital Management Group LLC (the “Issuer”) has undertaken a
review of its accounting policies in response to comments that the Issuer
received from the staff of the Securities and Exchange Commission’s Division of
Corporation Finance (the “Staff”), predominately focused on the Issuer’s
accounting policies related to the nonconsolidation of the collateralized loan
obligation vehicles it manages and deferral of certain income attributable to
its consolidated funds;

WHEREAS, based upon this ongoing review, the Issuer has determined to make
certain changes in respect of these accounting policies and as a result of such
changes the Issuer’s Annual Report on Form 10-K for the Fiscal Year ending
December 31, 2013 will reflect a restatement of the Issuer’s previously issued
financial statements for each period inclusive of September 30, 2012 through
September 30, 2013, and the Issuer is making certain other adjustments to all
prior periods reflected therein to conform to the changes in these accounting
policies (each as described in the notes to financial statements set forth on
Exhibit A hereto and as further described in the Issuer’s Annual Report on Form
10-K for the Fiscal Year ending 2013, the “Restatements”); and

WHEREAS, the Borrower and the other Credit Parties have requested that the
Lenders waive any breach or violation of any provision, and agree to amend
certain provisions, of the Credit Agreement or any other Credit Document that
may result from the Restatements, including any Defaults or Events of Default
that might result therefrom (including by way of cross-default) and the
Requisite Lenders have agreed, subject to the terms and conditions hereinafter
set forth, to grant such waivers;

WHEREAS, subject to the terms and conditions set forth herein, Requisite Lenders
are willing to agree to such amendments and waivers to the Credit Agreement as
set forth herein.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

SECTION I. WAIVER

Upon the Amendment Effective Date (defined below), each of the Lenders party
hereto hereby waives any breach or violation of any provision of the Credit
Agreement or any other Credit Document that may result from the Restatements
(including, without limitation, any inaccuracy contained in Issuer’s previously
issued financial statements or the financial calculations or the Financial
Officer Certifications based upon such financial statements), including any
Defaults or Events of Default that might result therefrom (including by way of
cross-default).

SECTION II. AMENDMENTS

The first sentence of Section 5.1(d) is hereby amended by amending and restating
such sentence in its entirety as follows:

“(d) Statements of Reconciliation. If, as a result of any change in accounting
principles and policies from those used in the preparation of the Historical
Financial Statements, the consolidated financial statements of Issuer delivered
pursuant to Section 5.1(a) or 5.1(b) will differ in any material respect from
the consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements, and
for each subsequent delivery pursuant to Section 5.1(a) or 5.1(b), after such
change, one or more statements of reconciliation with respect to “Economic
Income”, in form and substance satisfactory to Administrative Agent.”

 

--------------------------------------------------------------------------------

 

SECTION III. LIMITATION OF WAIVERS AND AMENDMENTS

This Amendment shall be limited precisely as written and relate solely to the
amendment and waiver of the provisions of the Credit Agreement in the manner and
to the extent described in Section I and Section II above, and nothing in this
Amendment, nor any actions taken or not taken by any Administrative Agent or any
Lender pursuant to this Amendment or any other Credit Document, shall or shall
be deemed to:

(i)

constitute an amendment or waiver of compliance by Borrower or any other Credit
Party with respect to any other term, provision or condition of the Credit
Agreement, any other Credit Document or any other instrument or agreement
referred to therein; or

(ii)

except as expressly waived hereby, prejudice any right or remedy that any Agent
or Lender may now have or may have in the future under or in connection with the
Credit Agreement, any other Credit Document or any other instrument or agreement
referred to therein.

Except as expressly set forth herein, the terms, provisions and conditions of
the Credit Agreement and the other Credit Documents shall remain in full force
and effect and in all other respects are hereby ratified and confirmed.

SECTION IV. CONDITIONS TO EFFECTIVENESS

This Amendment shall become effective as of the date hereof only upon
Administrative Agent having received a counterpart signature page of this
Amendment duly executed by Borrower, each of the other Credit Parties party
hereto and Lenders comprising Requisite Lenders (the date of such effectiveness
being the “Amendment Effective Date”).

SECTION V. REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders to enter into this Amendment and to amend and
waive certain provisions of the Credit Agreement in the manner provided herein,
each Credit Party that is a party hereto represents and warrants to each Lender
that the following statements are true and correct in all material respects:

A. Requisite Power and Authority. Each Credit Party has all requisite power and
authority to enter into this Amendment and to carry out the transactions
contemplated by, and perform its obligations under, this Amendment, the Credit
Agreement (as modified by this Amendment) and the other Credit Documents.

B. Authorization of Agreements. The execution and delivery by each Credit Party
of this Amendment, and the performance by each Credit Party of its obligations
under this Amendment, the Credit Agreement (as modified by this Amendment) and
the other Credit Documents, have been duly authorized by all necessary action on
the part of each Credit Party.

C. No Conflict. The execution and delivery by each Credit Party of this
Amendment, the performance by each Credit Party of its obligations under this
Amendment, under the Credit Agreement (as modified by this Amendment) and under
the other Credit Documents to which they are parties and the consummation of the
transactions contemplated by this Amendment, the Credit Agreement (as modified
by this Amendment) and the other Credit Documents do not and will not violate
(a) any provision of any law or any governmental rule or regulation applicable
to such Credit Party, (b) any of the Organizational Documents of such Credit
Party, or (c) any order, judgment or decree of any court or other agency of
government binding such Credit Party, in each case, except to the extent such
violation would not reasonably be expected to have a Material Adverse Effect.

D. Binding Obligation. This Amendment has been duly executed and delivered by
each Credit Party that is a party hereto and thereto, and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.

E. Absence of Default. Except as waived hereby, no event has occurred and is
continuing that would constitute an Event of Default or a Default.

F. Material Indebtedness. No Credit Party is obligated under any Indebtedness in
an aggregate principal amount of $50,000,000 or more with respect to which a
material default could reasonably be expected to result from the Restatements
(including, without limitation, any inaccuracy contained in Issuer’s previously
issued financial statements or the financial calculations or the Financial
Officer Certifications based upon such financial statements), other than
Indebtedness under the Credit Agreement and permitted or arising under Sections
6.1(n) and 6.1(o) of the Credit Agreement.

2

--------------------------------------------------------------------------------

 

SECTION VI. ACKNOWLEDGMENT AND CONSENT

Each Guarantor hereby acknowledges that it has reviewed the terms and provisions
of the Credit Agreement and this Amendment and consents to the amendment and
waiver of the Credit Agreement effected pursuant to this Amendment. Each
“Grantor” under and as defined in the applicable Collateral Documents and each
Guarantor hereby confirms that each Credit Document to which it is a party or by
which it is otherwise bound and all Collateral encumbered thereby will continue
to guarantee or secure, as the case may be, to the fullest extent possible in
accordance with the Credit Documents the payment and performance of all
“Obligations” under each of the Credit Documents to which it is a party (in each
case as such terms are defined in the applicable Credit Document).

Each Guarantor acknowledges and agrees that, except as specifically modified by
this Amendment, each of the Credit Documents to which it is a party or by which
it is otherwise bound shall continue in full force and effect and that all of
its obligations thereunder shall be valid and enforceable and shall not be
impaired or limited by the execution or effectiveness of this Amendment.

Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to effectiveness set forth in this Amendment, such Guarantor is not required by
the terms of the Credit Agreement or any other Credit Document to consent to the
amendments and waivers to the Credit Agreement effected pursuant to this
Amendment and (ii) nothing in the Credit Agreement, this Amendment or any other
Credit Document shall be deemed to require the consent of such Guarantor to any
amendments or any future waivers to the Credit Agreement.

SECTION VII. MISCELLANEOUS

A. Effect on the Credit Agreement and the Other Credit Documents.

(i) Except as specifically (and solely to the limited extent) modified by this
Amendment, the Credit Agreement and the other Credit Documents (including any
exhibits, schedules and annexes thereto) shall remain in full force and effect
and are hereby ratified and confirmed.

(ii) Except as expressly set forth in Section I hereof, the execution, delivery
and performance of this Amendment shall not constitute an amendment or waiver of
any provision of, or operate as an amendment or waiver of any right, power or
remedy of the Administrative Agent or any Lender under, the Credit Agreement or
any of the other Credit Documents.

(iii) This Amendment is a Credit Document.

B. Headings. Section and subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.

C. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF.

D. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument.

E. Confidentiality. The parties hereto hereby acknowledge and agree that this
Amendment and the transactions contemplated hereby shall be subject to the
confidentiality provisions of the Credit Agreement.

[Remainder of page intentionally left blank]

 

 

 

3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

OZ MANAGEMENT LP

By: Och-Ziff Holding Corporation,
its general partner

 

 

By:

 

/s/ Joel M. Frank

 

 

Name:

 

Joel M. Frank

 

 

Title:

 

Chief Financial Officer

 

OZ ADVISORS LP

By: Och-Ziff Holding Corporation,
its general partner

 

 

By:

 

/s/ Joel M. Frank

 

 

Name:

 

Joel M. Frank

 

 

Title:

 

Chief Financial Officer

 

OZ ADVISORS II LP

By: Och-Ziff Holding LLC,
its general partner

 

 

By:

 

/s/ Joel M. Frank

 

 

Name:

 

Joel M. Frank

 

 

Title:

 

Chief Financial Officer

 

OCH-ZIFF HOLDING II LLC

By: OZ Management LP, its member

By: Och-Ziff Holding Corporation,
its general partner

 

 

By:

 

/s/ Joel M. Frank

 

 

Name:

 

Joel M. Frank

 

 

Title:

 

Chief Financial Officer

 

 

 



 

--------------------------------------------------------------------------------

 

OZ MANAGEMENT II LP

By: Och-Ziff Holding II LLC,
its general partner

By: OZ Management LP, its member

By: Och-Ziff Holding Corporation,
its general partner

 

 

By:

 

/s/ Joel M. Frank

 

 

Name:

 

Joel M. Frank

 

 

Title:

 

Chief Financial Officer

 

OZSC GP, LLC

By: OZ Advisors LP, its member

By: Och-Ziff Holding Corporation,
its general partner

 

 

By:

 

/s/ Joel M. Frank

 

 

Name:

 

Joel M. Frank

 

 

Title:

 

Chief Financial Officer

 

OZSC GP, L.P.

By: OZSC GP, LLC, its general partner

By: OZ Advisors LP, its member

By: Och-Ziff Holding Corporation,
its general partner

 

 

By:

 

/s/ Joel M. Frank

 

 

Name:

 

Joel M. Frank

 

 

Title:

 

Chief Financial Officer

 

 

 



 

--------------------------------------------------------------------------------

 

OZ EUREKA FUND GP, L.P.

By: OZ Eureka Fund GP, LLC,
its general partner

By: OZ Advisors LP, its member

By: Och-Ziff Holding Corporation,
its general partner

 

 

By:

 

/s/ Joel M. Frank

 

 

Name:

 

Joel M. Frank

 

 

Title:

 

Chief Financial Officer

 

OZ STRUCTURED PRODUCTS OVERSEAS FUND GP, L.P.

By: OZ Structured Products Overseas Fund GP, LLC,
its general partner

By: OZ Advisors II LP, its member

By: Och-Ziff Holding LLC,
its general partner

 

 

By:

 

/s/ Joel M. Frank

 

 

Name:

 

Joel M. Frank

 

 

Title:

 

Chief Financial Officer

 

OZ STRUCTURED PRODUCTS FUND GP, L.P.

By: OZ Structured Products Fund GP, LLC,
its general partner
By: OZ Advisors LP, its member

By: Och-Ziff Holding Corporation,
its general partner

 

 

By:

 

/s/ Joel M. Frank

 

 

Name:

 

Joel M. Frank

 

 

Title:

 

Chief Financial Officer

 

 

 



 

--------------------------------------------------------------------------------

 

OCH-ZIFF ENERGY FUND GP, L.P.

By: Och-Ziff Energy Fund GP, LLC,
its general partner

By: OZ Advisors LP, its managing member

By: Och-Ziff Holding Corporation,
its general partner

 

 

By:

 

/s/ Joel M. Frank

 

 

Name:

 

Joel M. Frank

 

 

Title:

 

Chief Financial Officer

 

OZ STRUCTURED PRODUCTS FUND II GP, L.P.

By: OZ Structured Products Fund II GP, LLC,
its general partner

By: OZ Advisors LP, its member

By: Och-Ziff Holding Corporation,
its general partner

 

 

 

 

By:

 

/s/ Joel M. Frank

 

 

Name:

 

Joel M. Frank

 

 

Title:

 

Chief Financial Officer

 

OZ STRUCTURED PRODUCTS OVERSEAS FUND II GP, L.P.

By: OZ Structured Products Overseas Fund II GP, LLC,
its general partner
By: OZ Advisors II LP, its member

By: Och-Ziff Holding LLC,
its general partner

 

 

 

 

By:

 

/s/ Joel M. Frank

 

 

Name:

 

Joel M. Frank

 

 

Title:

 

Chief Financial Officer

 

 

 



 

--------------------------------------------------------------------------------

 

OZ AGC GP II, L.P.

By: AGC GP II, LLC, its general partner

 

 

 

 

By:

 

/s/ Joel M. Frank

 

 

Name:

 

Joel M. Frank

 

 

Title:

 

Secretary and Treasurer

 

OZ CREDIT OPPORTUNITIES OVERSEAS FUND GP, L.P.

By: OZ Credit Opportunities Overseas Fund GP, LLC,
its general partner

By: OZ Advisors II LP, its member

By: Och-Ziff Holding LLC,
its general partner

 

 

 

 

By:

 

/s/ Joel M. Frank

 

 

Name:

 

Joel M. Frank

 

 

Title:

 

Chief Financial Officer

 

CH MEZZANINE INVESTMENT GP, LTD.

 

 

 

 

By:

 

/s/ Joel M. Frank

 

 

Name:

 

Joel M. Frank

 

 

Title:

 

Secretary & Treasurer

 

OZ PARTNER AI FEEDER GP, LTD.

 

 

 

 

By:

 

/s/ Joel M. Frank

 

 

Name:

 

Joel M. Frank

 

 

Title:

 

Director

 

OZ INDIA REAL ESTATE FUND GP LTD.

 

 

 

 

By:

 

/s/ Joel M. Frank

 

 

Name:

 

Joel M. Frank

 

 

Title:

 

Secretary & Treasurer

 

 

 



 

--------------------------------------------------------------------------------

 

OCH-ZIFF LOAN MANAGEMENT LP

By: OCH-ZIFF LOAN MANAGEMENT LLC
             its General Partner

  By: OZ Management LP, its Member

    By: Och-Ziff Holding Corporation,
               its General Partner

 

 

 

 

By:

 

/s/ Joel M. Frank

 

 

Name:

 

Joel M. Frank

 

 

Title:

 

Chief Financial Officer

 

OZ EUROPEAN CREDIT OPPORTUNITIES
fund gp, l.p.

By: OZ EUROPEAN CREDIT OPPORTUNITIES FUND GP, LLC

             its General Partner

  By: OZ Advisors LP, its Member
    By: Och-Ziff Holding Corporation,

               its General Partner

 

 

 

 

By:

 

/s/ Joel M. Frank

 

 

Name:

 

Joel M. Frank

 

 

Title:

 

Chief Financial Officer

 

oz EUROPEAN CREDIT OPPORTUNITIES OVERSEAS fund gp, l.p.

By: OZ EUROPEAN CREDIT OPPORTUNITIES
             OVERSEAS FUND GP, LLC

             its General Partner

  By: OZ Advisors II LP, its Member

    By: Och-Ziff Holding LLC,
               its General Partner

 

 

 

 

By:

 

/s/ Joel M. Frank

 

 

Name:

 

Joel M. Frank

 

 

Title:

 

Chief Financial Officer

 

 

 



 

--------------------------------------------------------------------------------

 

GOLDMAN SACHS LENDING PARTNERS LLC,
as a Lender

 

 

By:

 

/s/ Ashwin Ramakrishna

Name:

 

Ashwin Ramakrishna

Title:

 

Authorized Signatory

 

 

 



 

--------------------------------------------------------------------------------

 

GOLDMAN SACHS LENDING PARTNERS LLC,
as Administrative Agent

 

 

By:

 

/s/ Douglas Tansey

Name:

 

Douglas Tansey

Title:

 

Authorized Signatory

 

 

 



 

--------------------------------------------------------------------------------

 

Bank of America, N.A., as a Lender

 

 

By:

 

/s/ Matthew G. Frankle

Name:

 

Matthew G. Frankle

Title:

 

Director

 

 

 



 

--------------------------------------------------------------------------------

 

Morgan Stanley Senior Funding, Inc., as a Lender

 

 

By:

 

/s/ Penny Tsekouras

Name:

 

Penny Tsekouras

Title:

 

Vice President

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

NOTES TO FINANCIAL STATEMENTS

 

 

 

 

--------------------------------------------------------------------------------

 

OCH-ZIFF CAPITAL MANAGEMENT GROUP LLC

NOTES TO CONSOLIDATED FINANCIAL STATEMENTS

DECEMBER 31, 2013

 

2. BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES

Basis of Presentation

These consolidated financial statements are prepared in accordance with GAAP as
set forth in the Financial Accounting Standards Board’s (“FASB”) Accounting
Standards Codification (“ASC”). All intercompany transactions and balances have
been eliminated in consolidation.

Restatements

Following a periodic review performed by the staff of the U.S. Securities and
Exchange Commission (the “Staff”), the Company determined that it should have
been consolidating the CLOs it manages. The Company launched its first CLO in
the third quarter of 2012. Consolidating the CLOs has resulted in material
adjustments to the Company’s previously issued annual and interim financial
statements from the third quarter of 2012 through the third quarter of 2013. The
consolidation of these CLOs resulted in an increase in the assets and
liabilities of consolidated Och-Ziff funds in the consolidated balance sheets
for these periods, as well as an increase in the income, expenses and net gains
of consolidated Och-Ziff funds in the consolidated statements of comprehensive
income (loss), but did not impact net income (loss) allocated to Class A
Shareholders.

In addition, the Company determined that amounts previously deferred related to
incentive income allocations from the consolidated Och-Ziff funds that remained
subject to clawback, to the extent there are future losses, should have been
allocated to the Company and to noncontrolling interests based on the
contractual terms of the relevant fund documents rather than deferring these
amounts until clawback contingencies were resolved. The Company has adjusted the
prior periods to conform to the current period presentation. Specifically,
amounts previously reported within the change in deferred income of consolidated
Och-Ziff funds in the statements of comprehensive income (loss) have been
reclassified to consolidated net income (loss) allocated to noncontrolling
interests and consolidated net income (loss) allocated to Class A Shareholders.
The Company also adjusted the related deferred income of consolidated Och-Ziff
funds liability previously included within other liabilities in the consolidated
balance sheets to shareholders’ equity attributable to noncontrolling interests
and shareholders’ deficit attributable to Class A Shareholders.

The tables below present the effect of these corrections, as well as the
reclassifications discussed below in “—Reclassifications,” on the affected line
items in the Company’s consolidated balance sheet and statements of
comprehensive income (loss) as reported in the Company’s annual report on Form
10-K for the year ended December 31, 2012.

 

 

 

 

--------------------------------------------------------------------------------

 

OCH-ZIFF CAPITAL MANAGEMENT GROUP LLC

NOTES TO CONSOLIDATED FINANCIAL STATEMENTS

DECEMBER 31, 2013

Consolidated Balance Sheet

 

 

  

December 31, 2012

 

 

  

As Previously
Reported

 

 

Adjustments

 

 

As Restated

 

 

  

(dollars in thousands)

 

Income and fees receivable

 

$

593,504

 

 

$

(1,553

)

 

$

591,951

 

Deferred income tax assets

 

 

920,877

 

 

 

(3,776

)

 

 

917,101

 

Assets of consolidated Och-Ziff funds:

 

 

 

 

 

 

 

 

 

 

 

 

Investments, at fair value

 

 

1,744,626

 

 

 

1,034,832

 

 

 

2,779,458

 

Other assets of Och-Ziff funds

 

 

38,188

 

 

 

33,108

 

 

 

71,296

 

Total assets

 

 

3,535,065

 

 

 

1,062,611

 

 

 

4,597,676

 

 

Due to related parties

 

 

741,773

 

 

 

(7

)

 

 

741,766

 

Other liabilities

 

 

119,529

 

 

 

(78,994

)

 

 

40,535

 

Liabilities of consolidated Och-Ziff funds:

 

 

 

 

 

 

 

 

 

 

 

 

Notes payable of consolidated CLOs, at fair value

 

 

-

 

 

 

1,061,545

 

 

 

1,061,545

 

Other liabilities of Och-Ziff funds

 

 

3,538

 

 

 

8,470

 

 

 

12,008

 

Total liabilities

 

 

1,686,481

 

 

 

991,014

 

 

 

2,677,495

 

 

Redeemable noncontrolling interests

 

 

-

 

 

 

8,692

 

 

 

8,692

 

 

Paid-in capital

 

 

2,900,109

 

 

 

138

 

 

 

2,900,247

 

Appropriated retained earnings (deficit)

 

 

-

 

 

 

(3,627

)

 

 

(3,627

)

Accumulated deficit

 

 

(3,150,644

)

 

 

5,103

 

 

 

(3,145,541

)

Shareholders’ deficit attributable to Class A Shareholders

 

 

(250,535

)

 

 

1,614

 

 

 

(248,921

)

Shareholders’ equity attributable to noncontrolling interests

 

 

2,099,119

 

 

 

61,291

 

 

 

2,160,410

 

Total shareholders’ equity

 

 

1,848,584

 

 

 

62,905

 

 

 

1,911,489

 

Total liabilities, redeemable noncontrolling interests and shareholders’ equity

 

 

3,535,065

 

 

 

1,062,611

 

 

 

4,597,676

 

 

 

 

 

--------------------------------------------------------------------------------

 

OCH-ZIFF CAPITAL MANAGEMENT GROUP LLC

NOTES TO CONSOLIDATED FINANCIAL STATEMENTS

DECEMBER 31, 2013

Consolidated Statements of Operations

 

 

  

Year Ended December 31, 2012

 

 

  

As Previously
Reported

 

 

Adjustments

 

 

As Restated

 

 

  

(dollars in thousands)

 

Management fees

 

$

505,948

 

 

$

(1,553

)

 

$

504,395

 

Income of consolidated Och-Ziff funds

 

 

108,684

 

 

 

16,758

 

 

 

125,442

 

General, administrative and other

 

 

116,880

 

 

 

(7

)

 

 

116,873

 

Expenses of consolidated Och-Ziff funds

 

 

10,440

 

 

 

20,869

 

 

 

31,309

 

Change in deferred income of consolidated Och-Ziff funds

 

 

(52,256

)

 

 

52,256

 

 

 

-

 

Net gains of consolidated Och-Ziff funds

 

 

215,081

 

 

 

(2,371

)

 

 

212,710

 

Income taxes

 

 

79,085

 

 

 

3,776

 

 

 

82,861

 

Consolidated net loss

 

 

(624,006

)

 

 

40,452

 

 

 

(583,554

)

Total comprehensive loss

 

 

(623,777

)

 

 

40,452

 

 

 

(583,325

)

 

Allocation of Consolidated Net Income (Loss)

 

 

 

 

 

 

 

 

 

 

 

 

Class A Shareholders

 

 

(315,826

)

 

 

5,103

 

 

 

(310,723

)

Noncontrolling interests

 

 

(308,180

)

 

 

33,657

 

 

 

(274,523

)

Redeemable noncontrolling interests

 

 

-

 

 

 

1,692

 

 

 

1,692

 

 

Allocation of Total Comprehensive Income (Loss)

 

 

 

 

 

 

 

 

 

 

 

 

Class A Shareholders

 

 

(315,777

)

 

 

5,103

 

 

 

(310,674

)

Noncontrolling interests

 

 

(308,000

)

 

 

33,657

 

 

 

(274,343

)

Redeemable noncontrolling interests

 

 

-

 

 

 

1,692

 

 

 

1,692

 

 

Earnings (Loss) Per Class A Share

 

 

 

 

 

 

 

 

 

 

 

 

Basic

 

$

(2.21

)

 

$

0.04

 

 

$

(2.17

)

Diluted

 

$

(2.21

)

 

$

0.04

 

 

$

(2.17

)

 

 

  

Year Ended December 31, 2011

 

 

  

As Previously
Reported

 

 

Adjustments

 

  

As Restated

 

 

  

(dollars in thousands)

 

Change in deferred income of consolidated Och-Ziff funds

 

$

(7,117

)

 

$

7,117

 

 

$

-

 

Consolidated net loss

 

 

(1,470,805

)

 

 

7,117

 

 

 

(1,463,688

)

Total comprehensive loss

 

 

(1,470,800

)

 

 

7,117

 

 

 

(1,463,683

)

Allocation of consolidated net loss to noncontrolling interests

 

 

(1,051,815

)

 

 

7,117

 

 

 

(1,044,698

)

Allocation of total comprehensive loss to noncontrolling interests

 

 

(1,051,811

)

 

 

7,117

 

 

 

(1,044,694

)

Reclassifications

The Company consolidates a credit hedge fund that allows fund investors to
redeem their interests upon the expiration of a lockup period. These amounts
were deemed immaterial for separate presentation as redeemable noncontrolling
interests in 2012, and therefore were included within noncontrolling interests
in the consolidated balance sheets and statements of comprehensive income
(loss). Due to growth in this consolidated fund in 2013, the Company started to
report these amounts separately in the consolidated balance sheets and
statements of comprehensive income (loss). As a result, the Company has
reclassified the 2012 amounts to conform to the current period presentation.

 

 

 

 

--------------------------------------------------------------------------------

 

OCH-ZIFF CAPITAL MANAGEMENT GROUP LLC

SUPPLEMENTAL FINANCIAL INFORMATION

QUARTERLY RESULTS — UNAUDITED

The following tables present the Company’s unaudited, summarized quarterly
results and balance sheet information for the years ended December 31, 2013 and
2012:

 

 

  

Year Ended December 31, 2013

 

 

  

First
(Restated)

 

 

Second
(Restated)

 

 

Third
(Restated)

 

 

Fourth

 

 

  

(dollars in thousands, except per share amounts)

 

Selected Operating Statement Data

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total revenues

 

$

286,211

 

 

$

229,164

 

 

$

279,767

 

 

$

1,100,781

 

Total expenses

 

 

120,383

 

 

 

150,259

 

 

 

142,455

 

 

 

442,321

 

Total other income

 

 

107,555

 

 

 

36,180

 

 

 

43,612

 

 

 

95,121

 

Income taxes

 

 

25,295

 

 

 

13,103

 

 

 

11,996

 

 

 

45,293

 

Consolidated Net Income

 

$

248,088

 

 

$

101,982

 

 

$

168,928

 

 

$

708,288

 

Allocation of Consolidated Net Income

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class A Shareholders

 

$

30,035

 

 

$

3,818

 

 

$

28,852

 

 

$

199,062

 

Noncontrolling interests

 

 

215,774

 

 

 

97,734

 

 

 

137,643

 

 

 

506,133

 

Redeemable noncontrolling interests

 

 

2,279

 

 

 

430

 

 

 

2,433

 

 

 

3,093

 

 

 

$

248,088

 

 

$

101,982

 

 

$

168,928

 

 

$

708,288

 

Earnings Per Class A Share

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Basic

 

$

0.20

 

 

$

0.03

 

 

$

0.18

 

 

$

1.21

 

Diluted

 

$

0.20

 

 

$

0.02

 

 

$

0.15

 

 

$

1.13

 

 

Weighted-Average Class A Shares Outstanding

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Basic

 

 

150,646,754

 

 

 

152,016,631

 

 

 

156,752,496

 

 

 

164,402,184

 

Diluted

 

 

151,625,895

 

 

 

155,900,015

 

 

 

475,281,312

 

 

 

478,231,474

 

 

Selected Balance Sheet Data

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cash and cash equivalents

 

$

225,072

 

 

$

242,181

 

 

$

283,241

 

 

$

189,974

 

Assets of consolidated Och-Ziff funds

 

 

3,565,272

 

 

 

4,346,853

 

 

 

4,299,177

 

 

 

4,711,189

 

Total assets

 

 

4,876,877

 

 

 

5,599,317

 

 

 

5,676,873

 

 

 

6,869,274

 

Debt obligations

 

 

387,073

 

 

 

386,105

 

 

 

385,140

 

 

 

384,177

 

Liabilities of consolidated Och-Ziff funds

 

 

2,011,924

 

 

 

2,644,240

 

 

 

2,608,218

 

 

 

3,042,395

 

Total liabilities

 

 

3,192,475

 

 

 

3,829,921

 

 

 

3,846,721

 

 

 

4,577,667

 

Redeemable noncontrolling interests

 

 

29,709

 

 

 

42,973

 

 

 

67,675

 

 

 

76,583

 

Shareholders’ deficit attributable to Class A Shareholders

 

 

(317,965

)

 

 

(352,146

)

 

 

(318,934

)

 

 

(133,721

)

Shareholders’ equity attributable to noncontrolling interests

 

 

1,972,658

 

 

 

2,078,569

 

 

 

2,081,411

 

 

 

2,348,745

 

Total shareholders’ equity

 

 

1,654,693

 

 

 

1,726,423

 

 

 

1,762,477

 

 

 

2,215,024

 

 

 

 

 

--------------------------------------------------------------------------------

 

OCH-ZIFF CAPITAL MANAGEMENT GROUP LLC

SUPPLEMENTAL FINANCIAL INFORMATION

QUARTERLY RESULTS — UNAUDITED

 

 

  

Year Ended December 31, 2012

 

 

  

First
(Restated)

 

 

Second
(Restated)

 

 

Third
(Restated)

 

 

Fourth
(Restated)

 

 

  

(dollars in thousands, except per share amounts)

 

Selected Operating Statement Data

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total revenues

 

$

140,924

 

 

$

178,422

 

 

$

172,545

 

 

$

734,711

 

Total expenses

 

 

471,589

 

 

 

476,140

 

 

 

486,797

 

 

 

505,753

 

Total other income

 

 

76,506

 

 

 

8,482

 

 

 

56,775

 

 

 

71,221

 

Income taxes

 

 

15,134

 

 

 

14,175

 

 

 

19,920

 

 

 

33,632

 

Consolidated Net Income (Loss)

 

$

(269,293

)

 

$

(303,411

)

 

$

(277,397

)

 

$

266,547

 

Allocation of Consolidated Net Income (Loss)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class A Shareholders

 

$

(121,732

)

 

$

(113,957

)

 

$

(126,475

)

 

$

51,441

 

Noncontrolling interests

 

 

(147,561

)

 

 

(189,454

)

 

 

(151,742

)

 

 

214,234

 

Redeemable noncontrolling interests

 

 

-

 

 

 

-

 

 

 

820

 

 

 

872

 

 

 

$

(269,293

)

 

$

(303,411

)

 

$

(277,397

)

 

$

266,547

 

Earnings (Loss) Per Class A Share

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Basic

 

$

(0.86

)

 

$

(0.80

)

 

$

(0.88

)

 

$

0.35

 

Diluted

 

$

(0.86

)

 

$

(0.80

)

 

$

(0.88

)

 

$

0.35

 

 

Weighted-Average Class A Shares Outstanding

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Basic

 

 

140,894,185

 

 

 

141,722,881

 

 

 

143,477,776

 

 

 

145,751,664

 

Diluted

 

 

140,894,185

 

 

 

141,722,881

 

 

 

143,477,776

 

 

 

445,740,036

 

 

Selected Balance Sheet Data

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cash and cash equivalents

 

$

149,667

 

 

$

171,207

 

 

$

185,333

 

 

$

162,485

 

Assets of consolidated Och-Ziff funds

 

 

943,910

 

 

 

1,106,705

 

 

 

1,911,592

 

 

 

2,850,754

 

Total assets

 

 

2,140,550

 

 

 

2,337,765

 

 

 

3,136,980

 

 

 

4,597,676

 

Debt obligations

 

 

381,793

 

 

 

389,990

 

 

 

389,015

 

 

 

388,043

 

Liabilities of consolidated Och-Ziff funds

 

 

125,406

 

 

 

183,849

 

 

 

693,697

 

 

 

1,297,096

 

Total liabilities

 

 

1,299,282

 

 

 

1,371,402

 

 

 

1,896,646

 

 

 

2,677,495

 

Redeemable noncontrolling interests

 

 

-

 

 

 

-

 

 

 

7,820

 

 

 

8,692

 

Shareholders’ deficit attributable to Class A Shareholders

 

 

(352,005

)

 

 

(345,472

)

 

 

(357,526

)

 

 

(248,921

)

Shareholders’ equity attributable to noncontrolling interests

 

 

1,193,273

 

 

 

1,311,835

 

 

 

1,590,040

 

 

 

2,160,410

 

Total shareholders’ equity

 

 

841,268

 

 

 

966,363

 

 

 

1,232,514

 

 

 

1,911,489

 

These results were prepared in accordance with GAAP and reflect all normal
recurring adjustments that are, in the opinion of management, necessary for a
fair presentation of the results.

The Company generally does not recognize incentive income during the first three
quarters of the year other than amounts earned as a result of fund investor
redemptions during the period or amounts earned from fund investors with
measurement periods longer than one year. Additionally, compensation and
benefits generally comprise a significant portion of total expenses, with
discretionary cash bonuses comprising a large portion of total compensation and
benefits expense. These cash bonuses are based on total annual revenues, which
are significantly influenced by incentive income earned by the Company at the
end of the year. Annual discretionary bonuses are generally determined and
expensed in the fourth quarter each year.

 

 

 

 

--------------------------------------------------------------------------------

 

OCH-ZIFF CAPITAL MANAGEMENT GROUP LLC

SUPPLEMENTAL FINANCIAL INFORMATION

QUARTERLY RESULTS — UNAUDITED

Restatements and Reclassifications

As discussed in Note 2 to the Company’s consolidated financial statements
included in this annual report, the Company restated the quarterly amounts
previously reported in its 2012 third quarter and 2013 first through third
quarters Form 10-Qs and in its 2012 Form 10-K due to material adjustments
necessary to give effect to the consolidation of the Company’s CLOs. In
addition, due to a change related to the accounting for previously deferred
incentive income allocations from the consolidated Och-Ziff funds that remained
subject to clawback, as well as the presentation of redeemable noncontrolling
interests, the Company adjusted the prior period amounts presented above to
conform to the current period presentation. See Note 2 for additional
information.

 

 